Citation Nr: 1235376	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for multiple sclerosis (MS) with paraplegia and loss of anal and bladder sphincter control has been submitted and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971.  Thereafter, the Veteran also served with the Army National Guard from March 1984 to March 1993 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The RO, in a January 2010 Statement of the Case (SOC) reopened the Veteran's claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issue on appeal has been characterized as shown above.

The issue of entitlement to service connection for multiple sclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A September 2006 rating decision denied service connection for MS finding the Veteran's MS did not develop within seven (7) years of separation from the military and there was no other medical evidence linking his MS to any incident of his military service. 

2.  The Veteran did not appeal the September 2006 rating decision and the decision is now final.  

3.  Evidence received since the final September 2006 decision is new and material and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for multiple sclerosis (MS) with paraplegia and loss of anal and bladder sphincter control have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

The Veteran's claim was previously denied in a September 2006 rating decision because there was no current medical evidence linking the Veteran's MS to his military service or otherwise confirming the Veteran's MS manifested within seven (7) years of separation from active duty.  

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

At the time of the September 2006 rating decision, the record contained service treatment records noting the Veteran's self-reported complaints of swollen and painful joints, breathing problems, and frequent headaches.  The record contained private and VA treatment records from the 1970s on indicating a lengthy history of frequent headaches, joint pain, eye trouble, and weakness.  The Veteran was treated for carpal tunnel syndrome for many years until in July 1988, his private physician concluded the Veteran did not have carpal tunnel syndrome, but rather MS.  

The September 2006 rating decision denied the claim finding the Veteran's MS diagnosis rendered in 1988, was well past seven years after his active duty time frame and no medical examiner otherwise linked his MS to his military service.

Since September 2006, the Veteran submitted a medical opinion from his VA physician dated December 2008 opining the Veteran's MS "more likely than not" started in 1986 during National Guard duties.  A lay statement, from a fellow reservist, is also noted in the record recalling the Veteran needed frequent rest and aid during ACDUTRA. The new evidence further includes additional statements from the Veteran regarding his continuous symptoms since his 1971 separation from active duty.

In short, the new medical evidence indicates, among other things, the Veteran has a long history of MS-like symptoms that predated his 1988 clinical diagnosis, as early as 1972.  This evidence is new, material, goes to the basis of the prior final denial, and raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the claim is warranted.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for multiple sclerosis (MS) with paraplegia and loss of anal and bladder sphincter control is reopened and, to that extent, the appeal is granted.


REMAND

The Veteran was officially diagnosed with MS in July 1988.  He claims, however, he suffered with symptoms of MS for years prior to the official diagnosis.  He believes his condition began shortly after separation from active duty, as early as 1972.  Alternatively, he believes his MS was either incurred in or aggravated during ACDUTRA drills in the 1980s and 1990s.  

The Veteran's service treatment records for his period of active duty from April 1970 to November 1971 indicate complaints of swollen and painful joints, and headaches.  Significantly, in March 1971, the Veteran self-reported joint pain and breathing problems.  At the time, the physician noted the Veteran's childhood asthma and enlarged thymus gland as well as an in-service knee injury.  

During his service with the National Guard, treatment records indicate treatment for optic neuritis in September 1987 as well as self-reported complaints of frequent headaches, painful joints, and cramps in his legs in January 1992.  The January 1992 examination report indicated the Veteran's "possible" MS diagnosis in 1988, but noted no records were available to review.  The Veteran submitted a private doctor's note at the time, which indicated he was unable to run.  The Veteran was not actually diagnosed with or treated for MS while on active duty or in the National Guard.

Private treatment records from the 1970s to the 1980s significantly reveal the Veteran did have a medical history of headaches, eye trouble, and joint pain.  Indeed, the Veteran was privately treated for carpal tunnel syndrome for many years until his private physician determined, in July 1988, that the Veteran did not have carpal tunnel syndrome, but rather had MS.  

The claims folder also contains a medical opinion from a VA neurologist dated in December 2008 where the VA neurologist opined the Veteran's MS symptoms started in 1986 while the Veteran was performing National Guard duties.  Also noted in the record, is a lay statement from a fellow reservist recalling the Veteran needed frequent rest and aid during ACDUTRA. 

Service connection for MS may be granted as a matter of presumption if manifested to a compensable degree within seven years of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The presumption in inapplicable for ACDUTRA or INACDUTRA time frames.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).   Service connection, however, may also be granted for any disease incurred in or aggravated by ACDUTRA.  See 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a) (defining the term "active military, naval, or air service" to include: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty). 

Here, the Veteran's lay statements, which describe continuous symptoms since his 1971 separation from the military, and the medical evidence, showing a lengthy history of symptoms, suggest that either of these scenarios is possible.  A medical opinion is necessary to resolve the medical ambiguities in this case.

The claims folder also reveals the Veteran was recently hospitalized in September 2012 for MS.  The hospitalization treatment is not of record.  The VA should take this opportunity to obtain any and all recent VA treatment records, to include the September 2012 hospitalization records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding VA records are considered part of the record on appeal since they are within VA's constructive possession).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers for his MS since November 2009.  After securing the necessary release, the RO should obtain these records, including VA outpatient treatment and VA hospitalization records (to include September 2012 hospitalization records).  All efforts to obtain identified medical records must be fully documented, and any VA facility must specifically provide a negative response if records are not available.

2.  After completion of the foregoing, to the extent available, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his MS. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

To assist the examiner in addressing the questions, provide him/her with a list of all of the appellant's periods of active duty, ACDUTRA, and INACDUTRA.  

The examiner is to conduct a thorough examination and provide diagnoses for any pathology found.  

Based on examination findings and a review of the record, the examiner(s) must answer the following questions:

(a)  Does the Veteran currently have multiple sclerosis (MS)?  

(b)  If yes, indicate the approximate date of clinical onset of the MS in light of the Veteran's reported symptoms found in service treatment records and lay statements indicating various symptoms from 1972.  

(c)  If the onset was after active duty service (i.e., after his April 1970 to November 1971 period of active duty), is it at least as likely as not (50 percent probability) that the Veteran developed MS within the first seven (7) years after his separation from service?

(d)  If the Veteran did not develop MS within the first seven (7) years after his separation, is it at least as likely as not that the MS was otherwise incurred in or related to his active duty or ACDUTRA service? 

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the Veteran's issue remaining on appeal.  If any of the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


